United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-2526
                      ___________________________

                          James Edward Thornberg

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

State Farm Fire and Casualty Company; Dale Gerdin; Carol Gerdin; John & Jane
                                 Does 1-5

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
                 for the District of Minnesota - Minneapolis
                                ____________

                          Submitted: March 29, 2016
                             Filed: April 5, 2016
                                [Unpublished]
                               ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       In this diversity action, James Thornberg appeals the adverse judgment entered
after the district court1 determined that his complaint was barred by the applicable
statute of limitations.

       Upon careful de novo review, we conclude that Mr. Thornberg’s own
complaint, filed in 2014, established that his claims accrued in 1999 and thus were
untimely under the applicable six-year statute of limitations. See Strawn v. Mo. State
Bd. of Educ., 210 F.3d 954, 957 (8th Cir. 2000) (standard of review); see also Minn.
Stat. § 541.05 subdiv. 1 (six-year statute of limitations for certain civil actions). We
note that Mr. Thornberg was not entitled to equitable tolling based on fraudulent
concealment, as his complaint showed he was aware of his claims in 1999. See Minn.
Laborers Health and Welfare Fund v. Granite Re, Inc., 844 N.W.2d 509, 514 (Minn.
2014) (fraudulent concealment tolls statute of limitations only until party discovers,
or has reason to discover, cause of action). We also note that--even assuming he was
entitled to statutory tolling based on an impaired mental state--his claims were
nonetheless time-barred, as such tolling is limited to five years. See Minn. Stat.
§ 541.15(a) (limitations period shall be suspended during periods of, inter alia,
plaintiff’s insanity, provided that such period shall not be extended for more than five
years). Finally, we conclude that the district court properly denied Mr. Thornberg’s
motion to amend his complaint, and his motion to stay the court’s ruling. See Silva
v. Metro. Life Ins. Co., 762 F.3d 711, 719-20 (8th Cir. 2014) (court may deny leave
to amend when proposed amendments would be futile); see also Toben v. Bridgestone
Retail Operations, LLC, 751 F.3d 888, 894 (8th Cir. 2014) (to obtain stay of ruling
on summary judgment motion, party must file affidavit affirmatively showing how
stay will enable him to rebut showing of absence of genuine issue of fact).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeffrey J. Keyes, United States Magistrate Judge for the District of Minnesota.

                                          -2-